opposition to a motion must be filed within ten days after service of the
                    motion and that the district court may construe a party's failure to oppose
                    a motion as an admission that the motion is meritorious and a consent to
                    granting the motion); see also Walls v. Brewster, 112 Nev. 175, 178, 912
                    P.2d 261, 263 (1996). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.
                                                                      -?L A




                                                                                             J.
                                                                 Sa


                                                                                             J.
                                                                 Gibbons



                                                                 Pickering



                    cc: Hon. David B. Barker, District Judge
                         Carolyn Worrell, Settlement Judge
                         Day & Nance
                         Marquis Aurbach Coifing
                         Eighth District Court Clerk




                    ...continued
                    the argument for the first time on appeal.   Old Aztec Mine, Inc. v. Brown,
                    97 Nev. 49, 52, 623 P.2d 981, 983 (1981).


SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 4(041(9